Citation Nr: 1122400	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a heart disability, to include as secondary to lung disability.

3.  Entitlement to service connection for a dental disability, to include eligibility for Department of Veterans Affairs outpatient dental treatment.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service- connected disabilities.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for heart and dental disabilities, as well as the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's asbestosis, chronic obstructive pulmonary disorder (COPD) and interstitial lung disease had its onset in service.


CONCLUSION OF LAW

Asbestosis, COPD and interstitial lung disease were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for asbestosis, COPD and interstitial lung disease, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Analysis

The medical evidence confirms that the Veteran is currently diagnosed with asbestosis, COPD and interstitial lung disease.  

The Veteran maintains that he developed a lung disability as a result of exposure to asbestos during service.  Specifically, in a December 2009 statement, he asserted that he was exposed to asbestos while serving aboard the U.S.S. Enterprise for one year and four months beginning in or around September 1969.  He stated that the U.S.S. Enterprise was dry-docked in Newport News, Virginia, at the time, and his duties involved renovation of the flight deck.  He also indicated that he was exposed to free floating asbestos fibers present in the Navy shipyard.  See April 2009 statement.  

In support of his claim, he submitted an October 2009 buddy statement from K.C.  According to the statement, K.C. reported that the Veteran worked for him while aboard the U.S.S. Enterprise between September 1969 and July 1970, while at port in Newport News.  He indicated that the Veteran was in his command doing flight deck cleanup and restoration which involved grinding, priming, and spraying.  He also stated that the Veteran performed paint chipping, moved hazardous materials, and swabbed a leaking reactor.  K.C. indicated that the Veteran's raw hands were exposed to whatever liquids he came in contact with, in addition to an "almost empty" barrel of herbicides.   

The Veteran's service personnel records confirm that he served aboard the U.S.S. Enterprise from September 1969 until his discharge in December 1970.  In light of the Veteran's statements regarding exposure and the October 2009 buddy statement, the Board finds that his duties and reported experiences while serving on the ship are consistent with exposure to asbestos.  

Thus, the dispositive issue in this case is whether there is a nexus between the current lung disability and service.  The Board acknowledges that the Veteran, as a layman, is competent to report the existence of his lung symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his lung disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

According to VA progress notes dated in September 2009, a physician noted that the Veteran has pleural thickening secondary to asbestos exposure.  

A December 2009 VA examiner opined that the Veteran's interstitial lung disease with peripheral and bibasilar infiltrates was as likely as not related to asbestos exposure.  To the contrary, the same examiner, in a November 2010 VA addendum, stated that the pattern of the distribution of the Veteran's interstitial lung disease was not typical of asbestosis, but instead favors idiopathic pulmonary fibrosis likely due to an autoimmune process.  Thus, the same examiner has provided opposing opinions with no indication as to which one is accurate.  

Thus given the conflicting opinions, in May 2011 the Board referred the Veteran's lung claim to a VA medical expert.  The expert was asked to indicate whether the Veteran currently has asbestosis, and whether he has any additional pulmonary disability that was caused or aggravated by his in-service asbestos exposure.  Later in the same month, a VA physician who practices pulmonary and critical care medicine opined that the Veteran does meet the clinical diagnostic criteria for asbestosis, and that his current pulmonary disability was caused or aggravated by his in-service asbestos exposure.  The medical expert explained that the Veteran had airflow obstruction with radiographic evidence of both fibrosis and emphysema.  The expert added that while the Veteran's cigarette smoking was the likely cause of his obstructive lung disease and emphysema, medical treatise information confirms an additive effect on airflow obstruction when smoking and asbestos are combined.  

The Board finds the May 2011 opinion to be the most probative etiology opinion in this case.  The expert based his opinion on his medical experience, as well a review of the medical evidence in the claims folder, and he reviewed pertinent medical treatise information.  The Board finds this opinion to be factually accurate, fully articulated, and soundly reasoned.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for asbestosis, chronic obstructive pulmonary disorder and interstitial lung disease is granted.


REMAND

The Veteran also seeks service connection for a heart disability, to include as secondary to his now service-connected lung disability.  The May 2011 medical expert indicated that the Veteran's pulmonary function may have also been negatively impacted by a brief exposure to amiodarone and obstructive sleep apnea, which may contribute to his mild pulmonary hypertension.  Review of the record reflects that he has yet to undergo a VA examination to determine the etiology of his heart disability.  In light of the Veteran's contentions and the medical evidence, the Board finds that a VA examination is necessary.  

As to the Veteran's service connection for missing teeth, the Board notes that dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

In this case, the Veteran reports that he was hit in the mouth during service, as he was entering the barracks.  He explained that when a fellow service member was coming out of a metal door, he was coming in, and the door hit him in the mouth.  He stated that he was sent to the sick bay where they extracted all of his upper teeth and replaced them with dentures and an upper plate.

There is evidence of dental treatment during service.  According to a pre-induction examination report dated in January 1967, the Veteran's dental examination showed no abnormalities.  He underwent an initial dental examination in the following month.  His dental classification was 3 and his oral hygiene was noted as average.  Dental notes dated in November 1967 reflect that the Veteran's teeth # 1-16 and 30-32 were extracted and replaced with dentures.   On separation examination report dated in December 1970, it was noted that the Veteran's upper teeth were missing, as well as five teeth in his lower mouth.  Remarks and additional dental defects and diseases were noted as:  "T/3 Exam Class 2 Periodontitis Qualified."

Although the Veteran clearly had a number of teeth extracted during service, the evidence does not indicate whether his missing teeth and/or the need to have his upper teeth extracted was a result of trauma incurred during service.  The in-service dental treatment records do identify the reason for the treatment.  Moreover, the Board points out that periodontitis is noted on the discharge examination report and its significance to this claim is not readily apparent.  Thus, in light of the in-service dental treatment and the Veteran's contentions, the Board finds that a VA dental examination is necessary to determine the etiology of any current dental disability.  

Lastly, the Board finds that adjudication of the Veteran's heart and dental claims could have an impact on his TDIU claim.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any heart disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

a.  The examiner should diagnose all heart disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a heart disability that is related to or had its onset in service, or is proximately due to or the result of a service-connected disability, to include his lung disability.  

b.  The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

2.  Schedule the Veteran for a dental examination to determine the diagnoses of any current dental disabilities.  All missing teeth should be noted.  

The examiner is asked to review the claims file, particularly the in-service dental treatment records, and provide an opinion as to whether it is at least as likely as not that a currently diagnosed dental disability (to include missing teeth and/or any bone loss) is related to the Veteran's reported trauma in service.  In doing so, the examiner is asked to specifically indicate whether the in-service dental treatment is consistent with treatment for trauma, as reported by the Veteran.  The examiner should also comment as to whether gum disease played a role in the need for tooth extractions during service. 

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


